UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 00-4852
DARRELL DORIAN MIGGINS, a/k/a
Daryl Miggins,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Western District of Virginia, at Charlottesville.
                Norman K. Moon, District Judge.
                           (CR-00-14)

                  Submitted: December 26, 2001

                      Decided: January 22, 2002

    Before WIDENER, WILKINS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

James T. Maloney, Richmond, Virginia, for Appellant. John L.
Brownlee, United States Attorney, Ray B. Fitzgerald, Jr., Assistant
United States Attorney, Christine Genaitis, Third-Year Law Student,
Charlottesville, Virginia, for Appellee.
2                     UNITED STATES v. MIGGINS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Darrell Dorian Miggins appeals his conviction following a jury
trial for aiding and abetting possession with intent to distribute crack
cocaine in violation of 18 U.S.C. § 2 (1994) and 21 U.S.C.
§ 841(a)(1) (1994). In the sole issue raised by Miggins in this appeal,
he contends that the district court erred in denying his Fed. R. Crim.
P. 29 motion for acquittal. Miggins contends that the evidence at trial
concerning his travel with Charles Bradford Mitchell, who was
arrested in possession of 36.5 grams of crack cocaine, was insufficient
to support his conviction. This court reviews the denial of a motion
for acquittal under a sufficiency of evidence standard. See Fed. R.
Crim. P. 29; Glasser v. United States, 315 U.S. 60, 80 (1942); United
States v. Romer, 148 F.3d 359, 364 (4th Cir. 1998). In light of that
standard, we must conclude that the district court did not err in deny-
ing Miggins’ motion. Miggins’ argument amounts to an invitation to
this court to reweigh the evidence at trial tending to show that Mig-
gins aided and abetted Mitchell’s illicit trip from New York City to
Charlottesville, Virginia. See Nye & Nissen v. United States, 336 U.S.
613, 619 (1949); United States v. Williams, 341 U.S. 58, 64 (1951).
This court uniformly declines to accept such invitations. See Glasser,
315 U.S. at 80; United States v. Saunders, 886 F.2d 56, 60 (4th Cir.
1989).

   Accordingly, Miggins’ conviction and sentence are affirmed. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                           AFFIRMED